Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 13, 19, and 22 have been amended. Claims 4, 16, and 21 have been canceled. Claims 1-22 ae pending. 

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of references (Sanghavi, Gokey and/or Pike) does not teach or suggest the claimed invention claims 1-20. Specifically, that the references do not teach "facilitating feature-model trading between the first application and the second application based on the feature-model list and the price model to share meta-data between the first application and the second application to provide a combined output in the second application, the combined output synergizes the meta-data together and uses the feature model from first application in a software enabling the second application”  Examiner disagrees. Sanghavi teaches concepts relating to applications for exchanging objects, each of the objects including content associated with a specific application and available into integration into a different application. Further, Sanghavi teaches the pricing concepts related to the Applicant’s claimed 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Sanghavi discloses collecting characteristics from other sources including behaviors to target relevant advertisement to users (¶0037). Further, as agreed upon by applicant, Gokey teaches transmitting data from multiple apps, which would be advantageous for Sanghavi’s advertising system. Therefore, the combination takes into account knowledge from both prior art and are not  gleaned only from applicant’s disclosure.

Applicant's arguments regarding objection on claim 22 is persuasive. The objection has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3, 5, 6, 8-11, 13-15, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi (2015/0100434) in view of Gokey “From food to sleep to weight, Nudge tracks every fitness metric inside one app” (2014) further in view of  Pike “20+ Fitness Tools that Track Your Exercise, Meals, Sleep, and More” (2015) further in view of RescueTime Security (2013).

Claims 1, 13, and 19: A computer-implemented model trading method, the method comprising:  (claim 1) (Sanghavi Abstract disclosing methods and computer readable storage media)
A computer program product for model trading, the computer program product comprising a computer-readable storage medium having programSerial No. 15/446,7955 Docket No. YOR920170129US1 YOR.1169 instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: (claim 13) (Sanghavi ¶0099 disclosing computer-executable instructions stored or otherwise available from computer readable media; ¶0011 disclosing managing a bartering/trading 
A model trading system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform: (claim 19) (Sanghavi ¶0090 disclosing a processor and memory; ¶0099 disclosing computer-executable instructions stored or otherwise available from computer readable media)
extracting a feature-model list from a first application and a feature-model list from a second application on a device; (Sanghavi ¶0006 disclosing the system assigning the application to the trading network based on factors (features) such as the type of app, characteristic of the app, subject of the app, etc.; ¶0054 disclosing the application category for the apps based on characteristics such as a type (e.g. game, business, educational, etc.); ¶0070 disclosing app A being associated with gaming, apps B and C with the news category, app D with social category, and app E with entertainment category)
creating a price model for a price for each feature-model of the feature-model list of the second application that matches a feature-model of the feature-model list for the first application; (Sanghavi ¶0008 disclosing the system can determine an exchange rate for exchanging at least a first object associated with the first application for integration into a second application with at least a second object associated with the second application for integration into the first application; ¶0055 disclosing trading may be based on an intrinsic value score, compared to determine a ratio and exchange rate)
and facilitating feature-model trading between the first application and the second application based on the feature-model list and the price model to share meta-data between the first application and the second application to provide a combined output in the second application, the combined output synergizes the meta-data together  (Sanghavi ¶0010 disclosing based on the exchange rate the system can exchange the at least first object with the second object to yield an exchange; where in the exchange enables the at least first object to be integrated into the second app and the at last second object to be integrated into the first app)

Regarding the following limitation:
and uses the feature model from the first application in a software enabling the second application, 
While Sanghavi discloses facilitating feature-model trading between the first application and the second application based on the feature-model list and the price model to share meta-data between the first application and the second application, Sanghavi does not explicitly disclose using the feature model from the first application in a software enabling the second application. Gokey discloses in paragraph 12 that the Nudge app is synced with the other fitness apps and fills in information regarding the user’s fitness. Also for example, if the user uses the Jawbone app your sleep will sync with Nudge, and once you’re awake and out the door, the Moves app counts your steps, takes the 

Regarding the following limitation:
wherein the extracting, the creating, and the facilitating are part of a software development kit (SDK) that leverages an operating system of the device, 
While Sanghavi discloses the extracting, creating, and facilitating steps in the above mentioned limitations, Sanghavi does not explicitly disclose the extracting, the creating, and the facilitating leveraging an operating system of the device. Pike discloses the app RescueTime that tracks and classifies how productive you are based on the apps you’re using (pg. 8); if you’re using your CRM app it likely means productive and using Facebook you’re likely unproductive (extracting/sharing information between those apps). The sharing/extracting/trading of data leverages a system of the operating device on which the app(s) are installed.  It would have been obvious to one of ordinary skill in 

Further, while Sanghavi in view of Pike discloses the extracting, the creating, and the facilitating leveraging an operating system of the device, the combination does not explicitly disclose that the extracting, the creating, and the facilitating are part of a software development kit (SDK). RescueTime is another app that RescueTime Security discloses that the App is built entirely inside the Android SDK. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the extracting, the creating, and the facilitating are part of a software development kit (SDK) as taught by RescueTime Security in the system of Sanghavi in view of Gokey further in view of Pike, since RescueTime Security explicitly discloses the application platform of the RescueTime app featured in Pike.

Regarding the following limitation:
and launching a service via the operating system of the device that launches the combined output, 
While Sanghavi discloses a model trading system facilitating feature-model trading between the first application and the second application, Sanghavi does not explicitly 

While Sanghavi discloses feature trading, Sanghavi does not explicitly disclose that the, service enables trading of features including the meta-data executable for a process that provides the combined output in an application between applications on the device such that the features are operable in a single location. Gokey does:
wherein the service enables trading of features including the meta-data executable for a process that provides the combined output in an application 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the service enables trading of features including the meta-data executable for a process that provides the combined output in an application between applications on the device such that the features are operable in a single location as taught by Gokey in the system of Sanghavi in order allow the user to see all progress and monitor effects (Gokey pg. 12, first paragraph) .

Claims 2 and 14: The computer-implemented method of claim 1 (and claim 13), wherein feature- models of the feature-model list include at least one of: the meta-data for enabling the first application and the second application; a machine learning model; an inference; and a feature developed and trained by the first application and the second application. (Sanghavi ¶0007 disclosing characteristics associated with the app is used to assign the bartering value based on one or more factors, such as demographics and application category (metadata); those factors are used to determine an exchange rate for enabling the exchange/integration of the first object of first 

Claims 3 and 15: The computer-implemented method of claim 1 (and claim 13), wherein the feature- model of the first application matches the feature-model of the second application based on a match of underlying the meta-data for enabling a common function of the first application and the second application. (Sanghavi ¶0058 disclosing trading partners can be discovered through App Banks which includes apps with similar profiles to each other; apps are grouped based on factors such as function of the app (e.g. arcade games which to trade with others in their specific app bank); ¶0064 disclosing an app bank including app with similar attributes, functions, etc.; ¶0055 disclosing trading may be based on an intrinsic value score, the score of each app to be bartered can be compared to determine a ratio and exchange rate)

Claims 5 and 17: The computer-implemented method of claim 1 (claim 13), wherein a user is requested to authorize the facilitating of the feature-model trading between the first application and the second application. (Sanghavi ¶0058 disclosing trading partners can be discovered through App Banks which includes apps with similar profiles to each other; apps are grouped based on factors such as function of the app (e.g. arcade games which to trade with others in their specific app bank); ¶0064 disclosing an app bank including app with similar attributes, functions, etc.; ¶0055 disclosing trading may be based on an intrinsic value score, the score of each app to be bartered can be compared to determine a ratio and exchange rate)

Claims 6 and 18: The computer-implemented method of claim 5 (and claim 17), wherein the feature- model trading authorization by the user is performed entirely on the device without third- party platform intervention. (Sanghavi Fig. 7 and ¶0085 disclosing the user terminal agreeing to commit to the exchange prior to the bartering server finding the application to barter with the first application, exchange rate, etc.; ¶0086 disclosing if the user confirms the exchange (Fig. 7) then the user terminal exchanges at last one object with the second application at the exchange rate)

Claim 8: The computer-implemented method of claim 1, 
wherein the feature-model list of the first application and the feature-model list of the second application are stored in a database of the device, (Sanghavi ¶0075 disclosing the content delivery system adding the app to a trading network of all apps, the app may be assigned to a category based on factors such as type of app, an app score, characteristic, etc.; ¶0035 disclosing the content delivery system may include a content database for storing content maintained by the content providers)
and  Serial No. 15/446,7954 Docket No. YOR920170129US1 YOR.1169 wherein the creating creates the price model for all other applications by matching the feature-models of the feature-model list with existing feature-model lists in the database for the all other applications. (Sanghavi ¶0008 disclosing the system can determine an exchange rate for exchanging at least a first object associated with the first application for integration into a second application with at least a second object associated with 

Claim 9: The computer-implemented method of claim 1, wherein the creating creates the price model by performing analytics on usage statistics of the feature-model and by collecting feedback about the matched feature-models. (Sanghavi ¶0007 disclosing assigns value to the app based on characteristics associated with the app such as popularity of the app, reputation, preferences, and historical tendency of the users who downloaded a separate (second) app through the first app to purchase content associated with the separate app; the exchange rate (price) is based on the value (¶0008); ¶0012 disclosing the trading transaction managing the exchange based on intent to trade, the intent based on trading history; ¶0078 disclosing the exchange rate based on factors such as trading history and performance)

Claim 10: The computer-implemented method of claim 1, wherein the facilitating requires a user authentication prior to facilitating the feature-model trading. (Sanghavi ¶0010 disclosing the system proposes the exchange but does not complete the exchange unless it receives permission from the owner’s)

Claim 11: The computer-implemented method of claim 1, wherein the feature-model list includes functions of the second application and the meta-data required for compared to determine a ratio and exchange rate)

Claim 22: The computer-implemented method of claim 1, 
While Sanghavi discloses sharing meta-data between the first application and the second application to provide a combined output that synergizes the meta-data together, Sanghavi does not explicitly disclose that the single location comprises the application running the process. Gokey does:
wherein the single location comprises the application running the process (Gokey pg. 1, paragraph 1, pg. 23, paragraph 2 disclosing the Nudge app which stitches all of your favorite fitness apps together in one place allowing the user to see all progress and monitor effects; if you use the Up app (by Jawbone) the sleep info syncs with Nudge so that when you’re awake, Moves counts your steps and Nudges take the info and puts is into the activity section; later when doing pre-workout, Runkeeper sends that info to the “run” section in the Nudge app)
.  

Claims 7, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi (2015/0100434) in view of Gokey “From food to sleep to weight, Nudge tracks every fitness metric inside one app” (2014)  further in view of Pike “20+ Fitness Tools that Track Your Exercise, Meals, Sleep, and More” (2015) further in view of RescueTime (2013) further in view of Anand (2014/0018048).

Claim 7: The computer-implemented method of claim 1, wherein the extracting extracts the feature-model list when the second application is at least one of: 
While Sanghavi discloses extracting features of the second app, Sanghavi does not explicitly disclose that the extracting extracts the feature-model list when the second application is at least one of updated; installed; and modified. Anand does:
updated; installed; and modified. (Anand ¶0022 disclosing a new app being downloaded and the SDM analyzing the data and mapping the attributes to one or more attributes in the SDM data schema; if necessary the model can be extended to accommodate the objects and attributes from the new app)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the extracting extracts the feature-model list when the second application is at least one of updated; installed; and modified as taught by 

Claims 12 and 20: The computer-implemented method of claim 1 (and claim 19), 
While Sanghavi discloses a computer-implemented method for facilitating app trading, Sanghavi does not explicitly disclose that the method/system is embodied in a cloud-computing environment. Anand does:
embodied in a cloud- computing environment. (Anand ¶0040 disclosing parts of the computer system may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices linked through a communications network)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the method/system is embodied in a cloud-computing environment as taught by Anand in the system of Sanghavi in view of Gokey further un view of Pike further in view of RescueTime, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628